DETAILED ACTION
This action is in response to papers filed on 6/18/2021. Claims 1-2, 4-16, 18-21, 23-39, 42-66 and 68-69 are pending with claims 1-2, 4-16, 18-21, 23-26, 29-39, 42-49, 55-59, 62-64 and 69 are examined herein.
                                                              Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                                       Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20170332610A1, Published 11/23/2017. 

					Withdrawn Rejection(s)
The 112 (b) rejection of claims 13, 37, 42-49 and 55 is withdrawn in view of the amendments made to claims 13 and 37. Acknowledgement is made of the cancellation of claim 41. 

Maintained Rejection(s)
The 103 (a) rejection of claims 1-2, 4-16, 18-21, 23-26, 29-39, 42-49, 55-59 and 69 as being unpatentable over Lee et al. (PgPub US20140309487A1, Published 10/16/2014) in view of Rajewsky et al. (PgPub US20070101446A1, Published 5/3/2007), McWhirter et al. (PgPub US20130198879A1, Published 8/01/2013, Reference 691 in IDS filed 8/18/2017), Bradley et al. maintained rejection. 
The 112 (b) rejection of claims 62-64 is maintained. To the extent that they are applicable, Applicant’s arguments will be addressed. 

Maintained Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness15.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation: Claim 1 (iii) has been amended to recite, inter alia, “…producing a genetically modified FO generation mouse from the modified mouse one-cell stage embryo or the modified mouse ES cell without additional breeding steps..” Examiner’s emphasis. This limitation is not given any patentable weight because a review of the specification reveals that it is the process of screening, recited in claim 1 (ii) that allows for this limitation. See paragraphs 0005 and 348-366 of PgPub. Thus, absent evidence to the contrary, a prior art reference teaching a screening step, as so set forth in claim 1 (ii), would inherently meet the limitation of 

Claim 1-2, 4-16, 18-21, 23-26, 29-39, 42-49, 55-59 and 69 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PgPub US20140309487A1, Published 10/16/2014) in view of Rajewsky et al. (PgPub US20070101446A1, Published 5/3/2007), McWhirter et al. (PgPub US20130198879A1, Published 8/01/2013, Reference 691 in IDS filed 8/18/2017), Bradley et al. (PgPub US20150079680A1, Published 3/19/2015), Jaenisch et al.(PgPub US20160186208A1, Filed 4/16/2014), Yoshimi et al. (Nat Commun. 2016 Jan 20;7:10431.), Bradley et al. (PgPub US20150334998A1, Published 11/26/2015), hereinafter referred to as Bradley (b), Stan et al. (Dev Cell. 2012 Dec 11;23(6):1203-18.) and Noelle et al. (U.S.Patent 5747037, Published 5/5/1998). Although maintained, the rejection has been updated to reflect amendments to the claims. 

Regarding claim 1,in-part, Lee et al. teach introducing into a population of mouse pluripotent stem cells, such as embryonic stem cells (Pg. 4, para. 29), or embryos (Pg. 4, para. 32) (Pg. 1, para. 6-9): (I) a Cas9 protein or a nucleic acid encoding a Cas9 protein, with double strand-break-inducing activity (as in claim 69 (in-part)) (Pg. 27, para. 286); (II) a first guide RNA (Pg. 2, para. 16), wherein the first guide RNA hybridizes to a first guide RNA recognition claim 15, claim 56(in-part) and claim 57 (in-part)) (Pg. 33,para. 349) that is homologous to, orthologous to, the protein encoded by the foreign gene of interest (as in claim 14; claim 56 (in-part) claim 57 (in-part) (Pg. 3, para. 21); and (III) a second, third and fourth guide RNA or a DNA encoding the second guide RNA, wherein the second, third and fourth guide RNA hybridizes to a second, third and fourth guide RNA recognition sequence, respectively, within the target genomic locus (as in claim 24 and as in claim 69(in-part)) (Pg. 65, para. 778; Fig. 19) (Pg. 22, para. 229), wherein the first guide RNA recognition sequence is 5' of the second guide RNA recognition sequence in the target genomic locus (as in claim 13, in-part) (Fig. 19); (ii) screening the population of mouse one-cell stage embryos or the population of mouse pluripotent stem cells for a modified mouse one-cell stage embryo or a modified mouse pluripotent stem cell (Pg. 26, para. 275-276), wherein the target genomic locus is modified in a pair of corresponding first and second chromosomes to produce the modified mouse one-cell stage embryo or the modified mouse pluripotent stem cell with a biallelic modification (Pg. 28, para. 291), wherein the biallelic modification comprises a biallelic deletion of all or part of the gene encoding the protein (as in claim 23), wherein expression of the protein is eliminated (Pg. 30, para. 320), and wherein the deletion is of about 0.1 kb to about 200 kb (as in claim 21, claim 56 (in-part) and claim 57(in-part)) (Pg. 24, para. 254); and (iii) producing a genetically modified F0 generation mouse from the modified mouse one-cell stage embryo or the modified mouse pluripotent stem cell, wherein the target genomic locus is modified in the pair of corresponding first and second chromosomes in the germline in the genetically modified F0 generation mouse such that this teaching by Lee meets the limitation of ‘no additional breeding steps,’ recited in claim 1 (iii).  With respect to the screening step, Lee teaches using a modification of allele to identify cells that have insert nucleic acid integrated at the target locus of interest (Pg. 27, para. 285; Pg. 34, para. 361; Pg. 36, para. 383; Pg. 64,para. 765; Pg. 71-72, para. 835), as further in claim 13. In this regard, and given the extensive teachings of Lee, a person of ordinary skill in the art, using the MOA assay, could certainly determine a copy number for at least one of a region 5' and within about 1 kb of the first guide RNA recognition sequence and a region 3' and within about 1 kb of the second guide RNA recognition sequence.
 Regarding claim 2, Lee teaches producing the genetically modified F0 generation mouse in step (a)(iii) comprises: (I) introducing the modified mouse embryonic stem cells  (Pg. 4, para. 29) or mouse one-cell stage embryos (as in claim 4) (Pg. 4, para. 32) into a host embryo; and (II) implanting the host embryo into a surrogate mother to produce the genetically modified F0 generation mouse (Pg. 35, para. 380).  
Regarding claim 30 (i) and claim 31, Lee teaches the introducing step of (a)(i) further comprises introducing into the mouse pluripotent stem cells an exogenous repair template comprising a nucleic acid insert (Pg. 26, para. 277) and having a 5' homology arm that hybridizes to a 5' target sequence at the target genomic locus and a 3' homology arm that hybridizes to a 3' target sequence at the target genomic locus (Pg. 25, para. 268-Pg. 26., para. 270). Note that Lee also provides a method of genetically modifying of a rodent such that it comprises a humanized locus that does not/require include use of a targeting vector (as in claim 29) (Pg. 3, para. 21- Note para. 22 states “Methods for modifying a target genomic locus of a rat via bacterial homologous recombination (BHR) are also provided”). Regarding claim 32, Lee teaches the nucleic acid insert is homologous or orthologous to the target genomic locus (Pg. 26, para. 277). Regarding claim 33 and claim 34, Lee teaches the exogenous repair template is between about 80 nucleotides to about 200 nucleotides in length (Pg. 25, para. 266). Regarding claim 36 (b), Lee teaches the exogenous repair template is an LTVEC, wherein the sum total of the 5' and 3' homology arms of the LTVEC is at least 10 kb in length (Pg. 4, para. 30). Regarding claim 37, Lee teaches the target genomic locus is modified to comprise a deletion of one or more nucleotides, and wherein the deleted nucleic acid sequence consists of the nucleic acid sequence between the 5' and 3' target sequences (Pg. 11, para. 123). Regarding claim 38, Lee teaches the exogenous repair template comprises a nucleic acid insert flanked by the 5' homology arm and the 3' homology arm, wherein the nucleic acid insert is homologous or orthologous to the deleted nucleic acid sequence (Pg. 20, para. 206) and wherein the target genomic locus is modified to comprise a deletion of one or more nucleotides, and wherein the nucleic acid insert replaces the deleted nucleic acid sequence (Pg. 20, para. 211). Regarding claim 39, Lee teaches the mouse comprises a humanized immunoglobulin locus (Pg. 70, para. 824).
However, Lee et al. fails to teach the protein encoded by the gene is a self-antigen (as further in claim 1). Consequently, Lee also fails to teach immunizing the genetically modified F0 generation mouse produced in step (a) with the foreign antigen of interest and maintaining the genetically modified F0 generation mouse under conditions sufficient to initiate an immune response to the foreign antigen of interest, wherein the genetically modified F0 generation 
Before the effective filing date of the claimed invention, Rajewsky et al. taught a host animal that is genetically engineered so that it does not synthesize a particular self-antigen. Rajewsky teaches that when the genetically modified host is immunized with a homolog of the self-antigen, the host immune system does not recognize the antigen as self, and is thus able to produce an antibody-mediated immune response from which antibodies can be obtained (as in claim 1(b) and claim 1(c)) (Pg. 3, para. 27). In a specific example, Rajewsky teaches the genetic modification comprises a knockout mutation for a protein by removal of the entire (self-antigen) gene and replacement (as in claim 16) of the self-antigen with a functionally equivalent antigen (Pg. 3, para. 29; Pg. 4, para. 34). Specifically, Rajewsky teaches the gene encoding the self-antigen can be replaced by the gene that encodes a homologous protein obtained from an organism that is related to the host species, such that the encoded protein is functionally equivalent but at least partially antigenically non-equivalent (as further in claim 1)) (Pg. 3, para. 32; Pg. 4, para. 34). Note that Rajewsky teaches after immunizing, collecting the host cells produced in response to and expressing antibodies against the homolog of the self-antigen and d) producing antibodies using the collected cells or genetic material derived from the cells (see Rajewsky, claim 1, steps c and d). Additionally, Rajewsky notes that any method of creating transgenic animals is suitable for use for their method of producing antibodies (Pg. 3, para. 28). Regarding claim 5, 
With regards to claim 9, claim 10, claim 11 and claim 12, Examiner notes that recitations of the results of the method of claim 1 (e.g. wherein the antigen binding proteins produced by the genetically modified F0 generation mouse against the foreign antigen of interest have a higher titer than antigen-binding proteins produced by a control mouse that is wild type at the target genomic locus following immunization of the control mouse with the foreign antigen of interest (claim 9), wherein a more diverse repertoire of antigen-binding proteins against the foreign antigen of interest is produced by the genetically modified F0 generation mouse following immunization of the genetically modified F0 generation mouse with the foreign antigen of interest compared with antigen binding proteins produced by a control mouse that is wild type at the target genomic locus following immunization of the control mouse with the foreign antigen of interest (claim 10), wherein the antigen binding proteins produced by the genetically modified F0 generation mouse against the foreign antigen of interest use a greater diversity of at least one of heavy chain V gene segments and light chain V gene segments compared with antigen-binding proteins produced by a control mouse that is wild type at the target genomic locus following immunization of the control mouse with the foreign antigen of interest (claim 11) and wherein some of the antigen-binding proteins produced by the genetically modified F0 generation mouse against the foreign antigen of interest cross-react with the self-antigen (claim 12)) do not hold any patentable weight as these are intended results.  A “whereby”, or in the case of instant claims, a “wherein” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim. The courts noted  (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a 
However, none of Lee et al. or Rajewsky et al. teach the method further comprises obtaining from the immunized, genetically modified FO generation mouse a first nucleic acid sequence encoding an immunoglobulin heavy chain variable domain of one of the antigen-binding proteins against the foreign antigen of interest and/or a second nucleic acid sequence encoding an immunoglobulin light chain variable domain of one of the antigen- binding proteins against the foreign antigen of interest (as in claim 6), wherein the first nucleic acid sequence and/or the second nucleic acid sequence are obtained from a lymphocyte of the genetically modified FO generation mouse or from a hybridoma produced from the lymphocyte (as in claim 7), wherein the genetically modified FO generation mouse comprises a humanized immunoglobulin locus, and wherein the first nucleic acid sequence encodes a human immunoglobulin heavy chain variable domain, and the second nucleic acid sequence encodes a human immunoglobulin light chain variable domain (as in claim 8).
Before the effective filing date of the claimed invention, McWhirter et al. taught a method using a genetically engineered mouse to make a fully human antibody or a human antigen-binding protein comprising an immunoglobulin variable domain. In one aspect, McWhirter teaches a human heavy chain variable domain nucleotide sequence and a human light chain variable domain nucleotide sequence of an antibody is produced by the mouse (as in claim 6 and claim 8) (Pg. 8, para. 77-para. 80). Regarding claim 7, McWhirter teaches first and claim 46, McWhirter teaches the mouse comprises in its germline human unrearranged variable region gene segments inserted at an endogenous mouse immunoglobulin variable region locus (Pg. 1, para. 10; Pg. 14, para. 156). Continuing, McWhirter teaches the human unrearranged variable region gene segments are heavy chain gene segments, and the mouse immunoglobulin locus is a heavy chain locus, or wherein the human unrearranged variable region gene segments are kappa or lambda light chain segments, and the mouse immunoglobulin locus is a light chain locus (as in claim 47) (Pg. 17, para. 176-para. 178). Regarding claim 48, McWhirter teaches the mouse comprises in its germline human unrearranged variable region gene segments operably linked to a mouse constant region gene, wherein the mouse lacks a human constant region gene, and wherein the mouse constant region gene is at an endogenous mouse immunoglobulin locus (Pg. 14, para. 156).  
Regarding claim 49, McWhirter teaches the mouse comprises (a) a hybrid heavy chain locus comprising an insertion of human immunoglobulin heavy chain V, D, and J gene segments, wherein the human heavy chain immunoglobulin V, D, and J gene segments are operably linked to a mouse immunoglobulin heavy chain gene, wherein the mouse immunoglobulin heavy chain gene is at an endogenous mouse immunoglobulin locus (as in claim 58(b) and claim 59(b)) and (b) a hybrid light chain locus comprising an insertion of human immunoglobulin light chain V and J gene segments, wherein the human V and J gene segments are operably linked to a mouse immunoglobulin light chain constant region gene sequence; wherein (a) rearranges to form a hybrid heavy chain sequence comprising a human variable region operably linked to a mouse constant region and (b) rearranges to form a hybrid light chain sequence comprising a claim 58(c) and claim 59(c)) (Pg. 14, para. 156; Pg. 17, para. 176-178). Regarding claim 55, McWhirter teaches the mouse comprises a modification of an immunoglobulin heavy chain locus, wherein the modification reduces or eliminates endogenous ADAM6 function, wherein the mouse comprises an ectopic nucleic acid sequence encoding a mouse ADAM6 protein, an ortholog thereof, a homolog thereof, or a fragment thereof, wherein the ADAM6 protein, ortholog thereof, homolog thereof, or fragment thereof is functional in a male mouse, and wherein the ectopic nucleic acid sequence encoding the mouse ADAM6 protein, ortholog thereof, homolog thereof, or fragment thereof is present at the human heavy chain variable region locus (as in claim 58(a) and claim 59(a)) (Pg. 3, para. 33-34; Pg. 3, para. 31).
However, none of the aforementioned references teach wherein the deletion is a
precise deletion without random insertions and deletions (indels) (as in claim 18). 
Before the effective filing date of the claimed invention, Bradley et al. a method of sequential endonuclease-mediated homology directed recombination (sEHDR) comprising carrying out nucleic acid modifications such as precise sequence deletions. Bradley continues that their method allows relatively large and precise nucleotide sequence deletions or insertions using Cas endonucleases (e.g., a Cas9 and/or Cys4) (as in claim 18) (Pg. 2, para. 24). Regarding claim 25 and claim 26, Bradley teaches the nucleic acid encoding the Cas9 protein is DNA (Pg. 8, para. 82; Pg. 9 para. 95) and the DNA encoding the first and second guide RNA (Pg. 
However, none of Lee et al., Rajewsky et al., McWhirter et al. or Bradley et al. teach 
the first guide RNA recognition sequence comprises the start codon for the gene encoding the self-antigen or is within about 10, 20, 30, 40, 50, 100, 200, 300, 400, 500, or 1,000 nucleotides of the start codon, and the second guide RNA recognition sequence comprises the stop codon for the gene encoding the self-antigen or is within about 10, 20, 30, 40, 50, 100, 200, 300, 400, 500, or 1,000 nucleotides of the stop codon or within about 10, 20, 30, 40, 50, 100, 200, 300, 400, 500, or 1,000 nucleotides of the start codon, and the second guide RNA recognition sequence comprises the stop codon for the gene encoding the self-antigen or is within about 10, 20, 30, 40, 50, 100, 200, 300, 400, 500, or 1,000 nucleotides of the stop codon (as in claim 19) or wherein the first and second guide RNA recognition sequences are different, and each of the first and second guide RNA recognition sequences comprises the start codon for the gene encoding the self-antigen or is within about 10, 20, 30, 40, 50, 100, 200, 300, 400, 500, or 1,000 nucleotides of the start codon (as in claim 20).
Before the effective filing date of the claimed invention, Jaenisch et al. taught the development of an efficient technology for the generation of animals carrying multiple mutated genes (Pg. 5-6, para. 46). Specifically, and with regards to claim 20, Jaenisch demonstrates that mouse embryos can be directly modified by injection of Cas9 mRNA and sgRNA into the fertilized egg resulting in the efficient production of mice carrying biallelic mutations in a given gene. More significantly, co-injection of Cas9 with Tet1 and Tet2 sgRNAs into zygotes produced mice that carried mutations in both genes (FIG. 4B, upper panel). It was found that up to about claim 1 (II and III), claim 19, claim 56 (in-part) and claim 57 (in-part)). In fact, Jaenisch teaches in some aspects of the invention, the method of modulating one or more target nucleic acid sequences comprises introducing one or more RNA sequences that are complementary to all or a portion of a (one or more) regulatory region, an open reading frame (ORF; a splicing factor), an intronic sequence, a chromosomal region (e.g., telomere, centromere) of the one or more target nucleic acid sequences into a cell. In some aspects, the regulatory region targeted by the one or more target nucleic acid sequences is exactly or within about 25 bases, 50 bases, 100 bases, 200 bases, 300 bases, 400 bases, 500 bases, 600 bases, 700 bases, 800 bases, 900 bases, 1000 bases, 1500 bases, 2000 bases, or more upstream to the one or more genes (e.g., endogenous genes; exogenous genes) or a (one or more) transcription start site (TSS) or one or more target nucleic acid sequences is exactly or within about 25 bases, 50 bases, 100 bases, 200 bases, 300 bases, 400 bases, 500 bases, 600 bases, 700 bases, 800 bases, 900 bases, 1000 bases, 1500 bases, 2000 bases, or more downstream to the one or more genes (e.g., endogenous genes; exogenous genes) or a TSS. the regulatory region targeted by one or more target nucleic acid sequences can be entirely or partially found at or about the 5′ 
However, none of Lee et al., Rajewsky et al., McWhirter et al., Bradley et al. or   Jaenisch et al. teach the exogenous repair template is a single-stranded oligodeoxynucleotide (as in claim 35).
Before the effective filing date of the claimed invention, Yoshimi et al. taught the CRISPR-Cas system is a powerful tool for generating genetically modified animals; however, targeted knock-in (KI) via homologous recombination remains difficult in zygotes. In this regard, Yoshimi and colleagues show efficient gene KI in rats by combining CRISPR-Cas with single-stranded oligodeoxynucleotides (ssODNs) (as in claim 35). First, a 1-kb ssODN co-injected with guide RNA (gRNA) and Cas9 messenger RNA produce GFP-KI at the rat Thy1 locus. Then, two gRNAs with two 80-bp ssODNs direct efficient integration of a 5.5-kb CAG-GFP vector into the Rosa26 locus via ssODN-mediated end joining. This protocol also achieves KI of a 200-kb BAC containing the human SIRPA locus, concomitantly knocking out the rat Sirpa gene. Finally, three gRNAs and two ssODNs replace 58-kb of the rat Cyp2d cluster with a 6.2-kb human CYP2D6 gene. Yoshimi concludes by noting that these ssODN-mediated KI protocols can be applied to any target site with any donor vector without the need to construct homology arms, thus simplifying genome engineering in living organisms (Abstract; paragraph bridging Col. 1 and Col. 2 of Pg. 6- paragraph bridging Pg. 6 and Pg. 7).
However, none of Lee et al., Rajewsky et al., McWhirter et al., Bradley et al., Jaenisch et al. or Yoshimi et al. teach the mouse strain comprises a BALB/c strain (as further in claim 1), 
Before the effective filing date of the claimed invention, Bradley (b) et al. taught 
an embryonic stem cell capable of developing into a non-human mammal able to produce a repertoire of antibodies which are chimaeric, said chimaeric antibodies having a non-human mammal constant region and a human variable region. Bradley (b) teaches the cell is a cell derived from a mouse strain selected from C57BL/6, M129 such as 129/SV, BALB/c (as further in claim 1), and any hybrid of C57BL/6, M129 such as 129/SV, or BALB/c (as in claim 43) (Pg. 9, para. 158-161).
And although Bradley (b) teaches the mouse strain comprises BALB/c, Bradley b fails to teach wherein the mouse strain is at least 25% derived from a BALB/c strain (as in claim 42) or wherein the strain is 50% BALB/c, 25% C57BL/6, and 25% 129 (as in claim 44).
Before the effective filing date of the claimed invention, in order to determine the function of PV1 protein and endothelial diaphragms in vivo, Stan et al. taught mice were generated that carried LoxP sites inserted into introns 1 and 5 of the mouse Plvap locus (PV1L/L mice) (Figure 1A; Figure S1A available online). By breeding the PV1L/L mice with CMV-cre mice, which express the cre recombinase under the control of the ubiquitously activated cytomegalovirus-derived promoter (CMV), Stan and colleagues generated PV1-/-mice, lacking PV1 in all tissues (Figures 1A, S1B, and S1C). PV1 absence following disruption of the Plvap gene was confirmed at mRNA (Figure 1B) and protein level (Figure 1C). Stan adds that homozygous disruption of the Plvap gene led to sharply decreased survival that varied depending on the mouse strain used. On pure C57Bl/6J background, PV1 deletion resulted in 100% lethality claim 42), 20% of the expected frequency of homozygous PV1-/- mice survived up to 3–4 months of age (Pg. 1204, Col. 2, para. 1). While the combination of the hybrid of Stan (50/37.5/12.5)is different from that of claim 44 (50/25/25), per MPEP 2144.05 (I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Absent evidence to the contrary, one of ordinary skill in the art would expect the mouse of claim 44 to have the same properties as the mouse of Stan. 
However, Stan et al. fails to ipsis verbis teach the MHC haplotype of the mouse is MHCb/d (as in claim 45).
Before the effective filing date, Noelle et al. taught a hybrid mouse strain comprising Balb/c x C57BL/6 results in the overall MHC haplotype of H-2b/d  (as in claim 45) (Col. 17, pra. 2). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" -  
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of    
Lee et al., wherein Lee teaches humanizing a mouse by genetically modifying mouse embryonic stem cells using CRISPR/Cas system such that it includes a replacement of an endogenous mouse gene with a human gene of interest, with the teaching of Rajewsky et al., wherein Rajewsky teaches immunizing a genetically modified a rodent with a homolog of a self-antigen in order to obtain humanized antibodies, with a reasonable expectation of success.  That is, one of ordinary skill in the art would have found it prima facie obvious to use the humanized mouse of Lee to produce the antibodies of Rajewsky because Lee teaches the inclusion of a LTVEC in their CRISPR/Cas system allows for an increase in targeting efficiency in the modification of the target genome. Similarly, the skilled artisan would have found it prima facie obvious to use the method of Lee to produce antibodies as directed by McWhirter with a predictable degree of success in doing so. Moreover, the skilled artisan would have found it prima facie obvious to include the techniques Bradley et al., Jaenisch et al. and Yoshimi et al. as each of these references teach advantages to the methods discussed herein. For example, Jaenisch teaches prima facie obvious.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

                                        Applicant’s Arguments/Response to Arguments
Applicant argues: Bradley B was the reference cited by the Examiner for a mouse comprising a BALB/c strain. Although Bradley B may disclose cells from a BALB/c strain in the context of a cell comprising human immunoglobulin regions (see paragraphs [0155]-[0161] of Bradley B), Bradley B does not disclose cells from a BALB/c strain when discussing methods of targeting ES cells, and "[i]t is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art." In re Hedges, 783 F.2d 1038, 1041 (Fed. Cir. 1986) (quoting In re Wesslau, 353 F.2d 238 (CCPA 1965)). See also MPEP § 2145.X.D.3. Rather, in the context of methods of targeting ES cells, and consistent with the above remarks, Bradley B instead discloses ES cells from C57BL/6 and 129 strains. See, e.g., paragraph [0237] of Bradley B ("In 
[0494], [0495], and [0182] of Bradley B.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Examiner disagrees with Applicant’s conclusory statement that in the context of targeting ES cells, Bradley B discloses only ES cells from C57BL/6 and 129 strains.
At para. 200, Bradley B discloses: 

    PNG
    media_image1.png
    529
    592
    media_image1.png
    Greyscale

Starting at para. 155+, Bradley B discloses the following:

    PNG
    media_image2.png
    795
    596
    media_image2.png
    Greyscale

Para. 200 of Bradley describe a process of targeting an ES region in an ES cell whereby a human heavy chain DNA is inserted into said region. Para. 155 describes a process in which ES cells comprise human variable regions. Para. 161 further adds that the cell- which is reasonably presumed to be the ES cell in para. 158- is derived from a mouse strain such as a BALB/c strain. Although missing the term ‘target’, the process of deriving the ES cell in para. 155 is not distinct from the ‘targeting’ process of deriving the ES cell in para. 200. Both mouse ES cells comprise exogenous human DNA. Thus, Examiner does not agree with Applicant’s statement that Bradley B does not teach targeting ES cells derived from Balb/c mice.
Furthermore, note that Bradley B was cited for teaching an embryonic stem cell derived from a Balb/c strain. As admitted by Applicant, by virtue of teaching a Balb/c derived ES cell with human immunoglobulin regions, Bradley B does teach the ability to genetically modify Balb/c derived ES cells. To this end, Bradley B need not have taught ‘targeting ES cells derived from Balb/c strains’ as argued by Applicant, because the Examiner did not cite Bradley B for such. Indeed, the steps of introducing a Cas9 protein and guide RNAs into ES cells are all taught in Lee. As such, Bradley B need not have taught these limitations. It is without question that Bradley B teaches genetic modification of Balb/c derived ES cells and as such, absent evidence to the contrary, said Balb/c derived ES cells could certainly be used in the targeting methods of Lee et al.  
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-64 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Although maintained, the rejection has been updated to reflect amendments to claim 62. 

Claim 62 is drawn to the method of claim 1, wherein the mouse ES cells are hybrid cells or the mouse one-cell stage embryos are hybrid one-cell stage embryos, and wherein the method further comprises: (a') prior to step (a)(i), comparing the sequence of the pair of corresponding first and second chromosomes within the target genomic locus, and selecting a target region for the first guide RNA recognition sequence or the second guide RNA recognition sequence for use in step (a)(i) based on the target region having a higher percentage of sequence identity between the pair of corresponding first and second chromosomes relative to all or part of the remainder of the target genomic locus, wherein the target region comprises at least one of: the first guide RNA recognition sequence and at least 10 bp, 20 bp, 30 bp,

For completeness, Claim 1 is drawn to a method of generating antigen-binding proteins
against a foreign antigen of interest, comprising: (a) making a genetically modified mouse with reduced tolerance of a foreign antigen of interest, comprising: (i) introducing into a population of mouse one-cell stage embryos or a population of mouse embryonic stem cells:
(I) a Cas9 protein or a nucleic acid encoding the Cas9 protein; (II) a first guide RNA or a DNA encoding the first guide RNA, wherein the first guide RNA hybridizes to a first guide RNA recognition sequence within a target genomic locus, wherein the target genomic locus comprises all or part of a gene encoding a self-antigen homologous to, orthologous to, or sharing an epitope of interest with the foreign antigen of interest; and (III) a second guide RNA or a DNA encoding the second guide RNA, wherein the second guide RNA hybridizes to a second guide RNA recognition sequence within the target genomic locus,  wherein the mouse one-cell stage embryos or the mouse ES cells are from a mouse strain or strain combination that comprises a BALB/c strain; (ii) screening the population of mouse one-cell stage embryos or the population of mouse ES cells for a modified mouse one-cell stage embryo or a modified mouse ES cell, wherein the target genomic locus is modified in a pair of corresponding first and 
At the outset, if 62 (a’) is performed prior to 1 (a)(i), then the recitation “the pair of corresponding first and second chromosomes within the target genomic locus” lacks antecedent basis. Similarly, ‘the first guide RNA recognition sequence’ and ‘the second guide RNA recognition sequence’ lacks antecedent basis. The basis for this is because the article ‘the’ is used in claim language only when the element following the article has been previously introduced. Because 62 (a’) is required to be performed before 1(a)(i), these recitations lack antecedent basis.  
More broadly, the claim remains confusing. Is it Applicant’s intent to state that upon the performance of 62 (a’), the selected target region is the region in which the Cas9 protein (I), the 
Continuing, claim 1 (a)(i)(II) requires the first and second guide RNA to hybridize to a RNA recognition sequence within a target genomic locus that comprises all or part of a gene encoding a self-antigen homologous to, orthologous to, or sharing an epitope of interest with the foreign antigen of interest. Claim 62 (a’) requires selection of a target region for the first or second guide RNA recognition sequence based on the target region having a higher percentage of sequence identity between the pair of corresponding first and second chromosomes relative to all or part of the remainder of the target genomic locus. Does the target genomic locus of claim 1 comprise the target region of claim 62? This is not clear. Note that the requirement for the ‘target region’ to be ‘within the target genomic locus’ in claim 62 was cancelled. Claims 63-64 are included in this rejection as they fail to clarify the issues set forth in this rejection.
Clarification is required. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	
	
	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632